United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1135
                                  ___________

Said H. Omar,                        *
                                     *
             Petitioner,             *
                                     * Petition for Review of
       v.                            * an Order of the Board of
                                     * Immigration Appeals
John Ashcroft, Attorney General      *
of the United States,                *     [UNPUBLISHED]
                                     *
             Respondent.             *
                                ___________

                            Submitted: January 7, 2004

                                 Filed: January 16, 2004
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.


       Somali native Said H. Omar petitions for review of an order of the Board of
Immigration Appeals, which affirmed an Immigration Judge’s denial of Omar’s
application for asylum, withholding of removal, relief under the Convention Against
Torture, and voluntary departure. After careful review of the record, we deny the
petition, because the evidence does not compel reversal. See Navarijo-Barrios v.
Ashcroft, 322 F.3d 561, 562 (8th Cir. 2003) (court is obligated to affirm unless
asylum applicant shows that evidence not only supports reversal but compels it).
Among other things, we find that the Immigration Judge articulated specific, cogent
reasons why he believed that Omar’s claims lacked credibility, such as
inconsistencies between Omar’s asylum application, interview, and hearing
testimony; the lack of any supporting documentation; and the implausibility of some
of Omar’s assertions. See Ghasemimehr v. INS, 7 F.3d 1389, 1391 (8th Cir. 1993)
(per curiam). In addition, we conclude the evidence does not compel reversal as to
Omar’s claims for withholding of removal and relief under the Convention Against
Torture. See 8 C.F.R. § 208.16(c)(2) (2003); Francois v. INS, 283 F.3d 926, 932-33
(8th Cir. 2002).

      Accordingly, we deny the petition.
                     ______________________________




                                        -2-